Klein, J.,
It is well settled that in construing a will the testator’s intention must be gathered from the language actually used by him. What he might have meant to say, but did not, cannot be considered: Myers Estate, 351 Pa. 472 (1945); Rosengarten Estate, 349 Pa. 32, 38 (1944); Wraught Estate, 347 Pa. 165, 167 (1943).
The auditing judge has, in our opinion, correctly construed the language used by the testator. To accept the contentions of the exceptants would compel us to read into this will implications and meanings not found in testator’s words. The auditing judge has fully and carefully analyzed the will and pertinent decisions in his comprehensive and scholarly adjudication, and we can add nothing to what he has so well said.
The exceptions are therefore all dismissed and the adjudication confirmed absolutely.